Filed 9/9/22 P. v. Wallace CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




 THE PEOPLE,                                                                                   C093971

                    Plaintiff and Respondent,                                    (Super. Ct. No. 20FE012816)

           v.

 SIDNEY EDWARD WALLACE,

                    Defendant and Appellant.



         Defendant Sidney Edward Wallace has two children, Si.W. and Sin.W., with T.B.
Defendant was staying with T.B. and their two children when he got into an altercation
with T.B. one day that escalated into him hitting his two children and taking a knife from
Si.W. in the process and possibly wielding it against Si.W. A jury found defendant guilty
of felony child abuse likely to cause great bodily harm or death against Si.W. (count two)
and misdemeanor child abuse against Sin.W (count four). It acquitted defendant of
assault with a deadly weapon against Si.W. (count one) and of assault by means of force




                                                             1
likely to produce great bodily injury against T.B (count three). Defendant was sentenced
to four years in prison.
         On appeal, defendant contends the trial court committed prejudicial error in not
instructing the jury with respect to count two on the lesser included offense of child abuse
under circumstances other than those likely to cause great bodily harm or death. He also
contends the trial court erred in not staying or striking the restitution fines against him.
         We reverse defendant’s conviction for count two. In all other respects, the
judgment is affirmed.
                                    I. BACKGROUND
         Defendant was charged with assault with a deadly weapon against Si.W. (Pen.
Code, § 245, subd. (a)(1)—count one)1 , child abuse likely to cause great bodily harm or
death against Si.W. (§ 273a, subd. (a)—count two), assault by means of force likely to
produce great bodily injury on T.B. (§ 245, subd. (a)(4)—count three), and misdemeanor
child abuse against Sin.W. (§ 273a, subd. (b)—count four). It was further alleged
defendant had a prior strike.
         At trial, T.B. testified regarding the incident, which occurred on August 12, 2020.
At that time, she was letting defendant sleep on her couch because he needed a place to
stay, but they were not dating. The incident started when defendant walked into T.B.’s
room after she got out of the shower; he was smiling with a boxing glove on his hand and
started hitting her in the head after she told him to get out. She said it was not hard
enough to be painful, but she did get a headache later.
         T.B. said Sin.W. was in the room and Sin.W. told defendant to stop, but then
defendant started to “whoop her” by hitting Sin.W. on her buttocks. T.B. then walked out
of the room to change out of the towel she had been wearing and heard her daughter




1   Further undesignated statutory references are to the Penal Code.

                                               2
crying. T.B. saw her son holding a knife when she left her room and told him to put the
knife down. T.B. also testified defendant had never before been violent with her or the
children.
       Sin.W., who was 13 at the time of trial, testified that defendant came into the room
she shared with T.B. and started punching T.B. She said she thought defendant was
playing so they were laughing, but then he started punching T.B. in the face and Sin.W.
told defendant to stop. Defendant then stopped, took off his glove, and “whooped”
Sin.W., hitting her in the buttocks around seven to 10 times, screaming random words,
and accusing her of sneaking out of a window. Defendant also punched her in the eye,
but she thought it was a “reflex,” because she didn’t “see why he would do that.”
       Sin.W. testified the hitting hurt her, leaving welts on her, and she was then afraid
of defendant. She said she also saw defendant punch her brother Si.W. in the face, but
she did not see defendant pick up a knife, instead she thought defendant took it from her
brother. But she also remembered calling 911 and telling them defendant was holding a
knife to Si.W.’s neck.
       The prosecutor played a recording of Sin.W.’s 911 call. On the call, Sin.W. said:
“My father’s being very abusive to my mother and my brother. He grabbed a knife and
he’s holding it at my brother’s neck,” and, “Please hurry. Please hurry. Please hurry.”
She testified that during the call, she could see defendant had one hand on Si.W. and the
other hand had the knife away from Si.W., but she couldn’t see what he was doing, just
that he “was trying to do something.” She also had not seen defendant with the knife
before this moment, nor did she see defendant chasing Si.W. with the knife.
       Si.W., who was 15 at the time of trial but was 14 at the time of the incident, also
testified and said he went into his sister’s and mom’s room because he heard his mom
screaming. When he entered, he saw his sister getting a “whooping,” meaning defendant
was smacking her on her buttocks. Si.W. said defendant then started hitting T.B. with
both hands, one had a glove on it and one did not. Si.W. tried to stop defendant when he

                                             3
walked in, but then defendant came at Si.W. and started punching him repeatedly in the
face and chest. They started to back up through the kitchen into the living room. In the
process, Si.W. grabbed a knife from the kitchen counter because he didn’t know what
defendant would do, but defendant quickly took the knife from Si.W. and started
punching him again. Si.W. said defendant dropped the knife and didn’t believe defendant
ever threatened him with the knife. He also said defendant never held the knife to his
throat and only had it in his hand to take it away from Si.W. Si.W. testified he felt sore in
the chest and his face was tender and red with some scratches but told police he did not
need medical attention.
       Officer Morgan Becker, one of the officers who came to the home, testified when
she arrived T.B., Sin.W., and Si.W. all looked visibly shaken and the children were
crying. The recording from Officer Becker’s body camera was shown to the jury. In the
video, T.B. and Sin.W. described that defendant entered the room and started to hit T.B.
like he was playing; then he got serious, started hitting her harder, punched Sin.W. in the
face, and then started punching Si.W. Officer Becker asked Si.W. if defendant held the
knife to his throat and he said: “Not to my throat but he was like -- he had it like . . . you
got to stop playing.” But Sin.W. immediately said, “he had it right to your neck,” and
Si.W. responded, “So, yeah, he did.” Si.W. said on the video he felt like defendant was
threatening him with the knife and was calling him names, saying, “you know stop
fucking playing with me.”
       Officer Becker also testified she examined the children that day and found red
welts on Sin.W.’s buttocks and Si.W.’s face was red and swollen, but by the time the
crime scene technician arrived, at least an hour later, most of the redness from both the
children had faded. The technician said he did not see any redness on Si.W.’s face.
       Defendant testified in his defense. Defendant said he started playfully tapping
T.B. when she got out of the shower because he was supposed to shower before her. He
said it escalated when T.B. hit him back three or four times and then bit him and he bit

                                              4
her back. He then started to hit Sin.W. on the buttocks after she jumped on defendant.
He explained he was disciplining her because she had been sneaking out. He then saw
Si.W. standing with a “knife in two hands,” and Si.W. said, “what the fuck, dad?”
Defendant grabbed the knife, threw it in the sink, and then “socked him in his chest
probably like five times.”
         Defendant, who said he was “[v]ery strong” and about six feet tall and 200
pounds, explained he didn’t hit Si.W. as hard as he could, even though Si.W. was crying
after the punches. Punching Si.W. was defendant’s “first reaction. It was, like, why
would you pull a knife on your father? So it was, like, another form of discipline.” He
made up with his son but then said something accusing Si.W. of homosexual behavior
and “it sparked something in him and he ran towards the kitchen.” Defendant beat him
there and grabbed the knife away again and either put it back in the sink or in the
dishwasher, and then slapped Si.W. Defendant then yelled at T.B. and Si.W. and left the
house.
         The jury was not instructed on any lesser included offenses for any of the charged
counts. After the jury notified the court it had reached a verdict on all four counts, but
without indicating the verdicts, the trial court stated on the record outside the presence of
the jury that there had been a discussion with counsel off the record regarding whether
there should be any lesser included offenses presented to the jury for the first three
counts. The prosecutor and defense counsel both confirmed neither was requesting
instructions on lesser included offenses.
         The jury found defendant guilty of felony child abuse likely to cause great bodily
harm against Si.W. (count two) and misdemeanor child abuse against Sin.W. (count four)
but not guilty of assault with a deadly weapon against Si.W. (count one) and assault by
means of force likely to produce great bodily injury against T.B. (count three).
         On April 16, 2021, the trial court sentenced defendant to two years (low term) for
the child abuse conviction against Si.W., doubled for a prior strike, and 30 days

                                              5
concurrent for the child abuse conviction against Sin.W. The trial court also imposed the
mandatory minimum restitution fine of $300 (§ 1202.4) and a $300 suspended parole
revocation restitution (§ 1202.45). But based on defendant’s representation of an
inability to pay, the trial court struck all other fines and fees.
       Defendant timely appealed.
                                      II. DISCUSSION
A.     Lesser Included Offense Instruction
       Defendant contends the trial court erred by not sua sponte instructing the jury on
the lesser included offense for count two of child abuse in circumstances other than those
likely to cause great bodily harm or death. He further argues this error was prejudicial
because the evidence supported the lesser offense.
       The People contend defendant waived his assertion of instructional error under the
doctrine of invited error. A claim of error based on the trial court’s not instructing on a
lesser included offense “may be waived under the doctrine of invited error if trial counsel
both ‘ “intentionally caused the trial court to err” ’ and clearly did so for tactical reasons.
[Citation.] Invited error will be found, however, only if counsel expresses a deliberate
tactical purpose in resisting or acceding to the complained-of instruction.” (People v.
Souza (2012) 54 Cal.4th 90, 114.) “The existence of some conceivable tactical purpose
will not support a finding that defense counsel ‘invited’ an error in instructions. The
record must reflect that counsel had a deliberate tactical purpose.” (People v. Avalos
(1984) 37 Cal.3d 216, 229.)
       Here, the record only shows defendant did not request any instructions on lesser
included offenses. At no point did defense counsel state a tactical purpose for not
requesting the instruction. While defendant might have conceivably had a tactical
purpose for not requesting the instruction, such a conceivable purpose is insufficient.
(People v. Avalos, supra, 37 Cal.3d at p. 229.) Defendant did not invite error and
therefore did not waive his claim of instructional error.

                                                6
       With respect to the merits of defendant’s claim, the People agree the trial court
was obligated to instruct on the lesser included offense for count two, but argue the error
was not prejudicial.
       Trial courts have a sua sponte duty to instruct on general principles of law
applicable to the case, including instructions on lesser included offenses. (People v.
Taylor (2010) 48 Cal.4th 574, 623.) “ ‘[A] lesser offense is necessarily included in a
greater offense if either the statutory elements of the greater offense, or the facts actually
alleged in the accusatory pleading, include all the elements of the lesser offense, such that
the greater cannot be committed without also committing the lesser.’ ” (People v. Smith
(2013) 57 Cal.4th 232, 240.) But the lesser included offense must be supported by
substantial evidence to support the instruction, i.e., evidence from which a jury of
reasonable persons could conclude that the lesser offense, but not the greater, was
committed. (People v. Cruz (2008) 44 Cal.4th 636, 664.) We review de novo the trial
court’s failure to instruct on a lesser included offense, considering the evidence in the
light most favorable to the defendant. (People v. Millbrook (2014) 222 Cal.App.4th
1122, 1137.)
       We agree with the parties the trial court erred in not instructing the jury on child
abuse of Si.W. under circumstances other than those likely to produce great bodily harm
or death. Under section 273a, subdivision (a), it is a felony to inflict “unjustifiable
physical pain or mental suffering” on a child “under circumstances or conditions likely to
produce great bodily harm or death.” Whereas, under subdivision (b), it is a
misdemeanor to inflict “unjustifiable physical pain or mental suffering” on a child “under
circumstances or conditions other than those likely to produce great bodily harm or
death.” (§ 273a, subd. (b), italics added.) The misdemeanor offense under subdivision
(b) is a lesser included offense because the elements required to commit the crime are
necessarily included within the elements of the felony, with the only difference being the
enhanced violence of circumstances likely to produce great bodily harm or death.

                                               7
(People v. Moussabeck (2007) 157 Cal.App.4th 975, 980 [“Misdemeanor child abuse
(§ 273a, subd. (b)), is a lesser included offense of felony child abuse (§ 273a, subd.
(a))”].)
           We also agree with the parties there was substantial evidence supporting the lesser
instruction. In the context of section 273a, “likely” means “a substantial danger, i.e., a
serious and well-founded risk.” (People v. Wilson (2006) 138 Cal.App.4th 1197, 1204.)
Whereas great bodily harm or death means a “ ‘ “significant or substantial injury and
does not refer to trivial or insignificant injury.” ’ ” (People v. Clair (2011) 197
Cal.App.4th 949, 954.) Factors considered in making this determination include: “(1)
the characteristics of the victim and the defendant, (2) the characteristics of the location
where the abuse took place, (3) the potential response or resistance by the victim to the
abuse, (4) any injuries actually inflicted, (5) any pain sustained by the victim, and (6) the
nature of and amount of force used by the defendant.” (People v. Clark (2011) 201
Cal.App.4th 235, 245, fn. omitted.) The victim need not have experienced great bodily
injury, but the seriousness of injury “is a factor to consider.” (Id. at p. 245, fn. 6.)
           Examining the evidence in a light most favorable to defendant, defendant testified
he did not punch Si.W. hard. There also did not appear to be any significant injury to
Si.W. Officer Becker testified to noticing red marks on Si.W.’s face, but by the time the
crime scene investigator arrived about an hour later, the redness was gone. Si.W. also
said he did not need medical assistance shortly after the attack.
           Though a lack of significant injury is not dispositive, Si.W.’s limited injuries
could be evidence supporting defendant’s testimony that he did not hit Si.W. hard enough
to create a serious risk of substantial injury. There was also conflicting evidence on
whether defendant wielded a knife, with no witness at trial testifying to seeing defendant
threatening Si.W. with the knife. If the jury believed this evidence, which it seemed to
have since it acquitted defendant on the weapon charge, this evidence would further limit
the risk of substantial injury to Si.W. There is, therefore, substantial evidence a

                                                  8
reasonable jury could have found the assault did not rise to the level of the greater
offense. Because the evidence was sufficient to support the lesser offense, the trial court
should have instructed the jury on misdemeanor child abuse under section 273a.
       For similar reasons, we conclude the error was prejudicial.
       An error in failing to instruct on a lesser included offense does not warrant
reversal unless an examination of the entire cause, including the evidence, discloses that
it appears “reasonably probable” the defendant would have achieved a more favorable
result had the error not occurred. (People v. Woods (2015) 241 Cal.App.4th 461, 474.)
“A reasonable probability in this context does not mean more likely than not; it means a
reasonable chance and not merely a theoretical or abstract possibility.” (Ibid.)
       Si.W. testified defendant’s punches connected with his face and chest but
produced only soreness, redness, and some scratches. While it was not necessary for
Si.W. to have experienced great bodily injury to support a finding of force likely to
produce great bodily injury, a juror could have inferred from this evidence that the
amount of force defendant applied was not likely to produce great bodily injury. (See
People v. Sanchez (1982) 131 Cal.App.3d 718, 733 [“slight reddening of the skin as a
result of choking is not sufficient [for great bodily injury] even though it would support a
finding of force likely to produce great bodily injury”].) We therefore conclude it is
reasonably probable that the trial court’s failure to instruct the jury on the lesser included
offense of child abuse in circumstances other than those likely to cause great bodily harm
or death affected the outcome on count two. We will reverse defendant’s conviction on
count two.
B.     Fines and Fees
       Defendant also contends, relying on People v. Dueñas (2019) 30 Cal.App.5th
1157 (Dueñas), the trial court erred in implicitly finding it did not have the discretion to
strike or stay the restitution fines due to his inability to pay the fine. The People contend
forfeiture and otherwise argue a lack of merit to the argument.

                                              9
       Defendant forfeited his challenge to the restitution fines because he did not
challenge them at the sentencing hearing. The trial court even found defendant had an
inability to pay other fines and fees, but defendant failed to ask the trial court to strike the
restitution fines. This waived his right to challenge the fees on appeal.
                                    III. DISPOSITION
       Defendant’s conviction as to count two is reversed and remanded for retrial if the
People so elect within 30 days of the issuance of our remittitur. If the People choose not
to retry this count, the trial court shall resentence defendant. The judgment is otherwise
affirmed.




                                                               /S/

                                                   RENNER, J.



We concur:


/S/

ROBIE, Acting P. J.


/S/

HULL, J.




                                              10